1

2

3
                                   UNITED STATES DISTRICT COURT
4
                                          DISTRICT OF NEVADA
5
                                                     ***
6
      TOLAVIUS TIMMONS,                                       Case No. 2:17-cv-00360-MMD-NJK
7
                                             Plaintiff,               ORDER
8             v.

9     MAILROOM SUPERVISOR, et al.,
10                                        Defendants.

11

12

13          Plaintiff is no longer incarcerated at Clark County Detention Center and has not filed an

14   updated address notification with the Court informing the Court of his current address. The Court

15   notes that, pursuant to Local Rule IA 3-1, a “pro se party must immediately file with the court

16   written notification of any change of mailing address, email address, telephone number, or

17   facsimile number. The notification must include proof of service on each opposing party or the

18   party’s attorney. Failure to comply with this rule may result in the dismissal of the action, entry of

19   default judgment, or other sanctions as deemed appropriate by the court.” LR IA 3-1. It is not the

20   Court’s obligation to track down Plaintiff’s most recent address. This Court will allow Plaintiff

21   until February 27, 2019, to file his updated address with this Court. If Plaintiff fails to comply

22   with this order, the Court will recommend dismissal of this action with prejudice.

23          DATED: January 28, 2019.
24

25
                                                    NANCY J. KOPPE
26                                                  UNITED STATES MAGISTRATE JUDGE
27

28
                                                          1
